NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                               MAY 13 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 14-50243

              Plaintiff - Appellee,              D.C. No. 3:13-cr-04340-LAB-2

  v.
                                                 MEMORANDUM*
JUAN PABLO JIMENEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                             Submitted May 7, 2015**
                               Pasadena, California

Before: PREGERSON, TALLMAN, and NGUYEN, Circuit Judges.

       Juan Pablo Jimenez challenges the sufficiency of the evidence to support his

conviction by a jury for conspiracy to distribute marijuana in violation of




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Viewing the evidence in the light most favorable to the prosecution and

resolving any potential conflicts in favor of the jury’s verdict, see Jackson v.

Virginia, 443 U.S. 307, 319 (1979); United States v. Alvarez-Valenzuela, 231 F.3d
1198, 1201-02 (9th Cir. 2000), we hold sufficient evidence supports the jury’s

verdict. A defendant’s connection to a conspiracy may be inferred from

circumstantial evidence, and coordination between co-conspirators is strong

circumstantial proof. See United States v. Reed, 575 F.3d 900, 924 (9th Cir. 2009);

United States v. Herrera-Gonzalez, 263 F.3d 1092, 1095 (9th Cir. 2001).

      Jimenez argues that he was merely present, and only the testimony of his co-

conspirator Reyes tends to prove he knowingly participated in the conspiracy. But

a rational juror could have found otherwise. The timeline of the various agents’

discoveries of vehicles along the southern California coast, the GPS data showing

Jimenez tracked the movements of the panga boat filled with marijuana, the cell

phone call records establishing that Reyes and Jimenez frequently dialed the same

two numbers on the night in question, and the cell site tower location data, which

generally tracked the movements shown by the GPS data, all corroborate Reyes’

testimony of the conspiracy. Thus, there was more than sufficient evidence from


                                           2
which a rational trier of fact could have found all elements of the conspiracy and

Jimenez’s connection to it beyond a reasonable doubt—with or without Reyes’

testimony.

      AFFIRMED.




                                         3